HEDRICK, Judge.
N.C. Gen. Stat. Sec. 96-4(m) in pertinent part provides:
When an exception is made to the facts as found by the Commission, the appeal shall be to the superior court in term time but the decision or determination of the Commission upon such review in the superior court shall be conclusive and binding as to all questions of fact supported by any competent evidence.
After the Commission made its findings and conclusions and entered its order denying unemployment compensation, claimant, Daisy Patrick, wrote a letter giving timely notice of appeal to the Superior Court. In this letter she satisfactorily took exceptions to the findings and conclusions made by the Commission. Such exceptions raise the question whether the findings and conclusions of the Commission are supported by competent evidence.
*724N.C. Gen. Stat. Sec. 96-4(p), in pertinent part, provides: “The Commission shall not be bound by common-law or statutory rules of evidence or by technical or formal rules of procedure but shall conduct hearings in such manner as to ascertain the substantial rights of the parties.” It is apparent that the hearing in the present case was not conducted in such a way as to “ascertain the substantial rights of the parties.” In particular, the rights of the employee were not protected. There is in this record no competent evidence to support the critical finding that Ms. Patrick was “fighting” on the job in violation of one of the company rules. The testimony of Mr. Siliski was not based on any personal knowledge, but instead consisted in large part of referring in general terms to the admittedly conflicting testimony of unidentified witnesses. The only competent evidence with respect to the critical issue of whether Ms. Patrick had been involved in a fight on company property came from the employee herself, who testified that she had not been “fighting.”
For the reasons stated the judgment of the Superior Court must be reversed, and the cause remanded to that court for the entry of an order reversing the decision of the Commission and remanding the proceeding to the Commission for the entry of an appropriate order.
Reversed and remanded.
Judges Arnold and Becton concur.